Mr. PRESIDING JUSTICE SEIDENFELD, specially concurring: I am concerned that the majority opinion imports that no evidentiary hearing pursuant to Supreme Court Rule 604(d) is ever required where the court, as it did here, carefully admonished a defendant in specific areas of coercion and is told that there has been none. I concur, however, because the motions to vacate to the extent they were supported by the affidavits did not add any additional facts which would be beyond the direct knowledge of the judge based on the record before him and which could show the guilty pleas were, in fact, the result of coercion. Clearly, the purpose of Rule 604(d) is “to expeditiously dispose of matters beyond the record — matters which amongst others would show that a plea of guilty was not voluntarily made.” (People v. Frey, 67 Ill. 2d 77, 85 (1977).) This strongly suggests that where there are sufficient allegations of matters which are not fully on the record, and which may even contradict answers given by a defendant under oath at the guilty plea hearing, an evidentiary hearing is required if the matters alleged are supported by an affidavit setting forth any facts or issues not of record and of which the trial court may not have direct knowledge. See People v. Hultz, 51 Ill. App. 3d 663, 666 (1977). Cf. People v. Morreale, 412 Ill. 528, 534 (1952). If a defendant can show in his motion that the very answers are in fact involuntary by reason of matters not shown of record he is entitled to an evidentiary hearing. Obviously, where the admonishment has been thorough and into specific issues which a defendant later raises in his motion to vacate the plea, the defendant who has the burden of proof will have extreme difficulty in persuading a court even after an evidentiary hearing that the evidence dehors the record is credible. The majority does not specifically refer to the allegations of the motions. Insofar as they were supported by affidavits they include the identical allegations by both defendants. “5. That after arraignment I was advised by my attorneys that the State’s Attorney of McHenry County, Illinois, by and through Assistant State’s Attorney, Richard Kelly, would not allow my brothers, Cesáreo Alfaro and Octavio Alfaro, to enter a plea of guilty to a reduced charge of aggravated battery pursuant to a plea negotiation agreement, and in exchange of the State’s Attorney recommending a sentence of probation, unless I entered a plea of guilty to the charge of murder.” “7. That prior to my withdrawing my plea of not guilty and entering a plea of guilty, I was repeatedly confronted by my brothers, Cesáreo Alfaro and Octavio Alfaro, along with their wives and families, and was repeatedly and continuously beseeched by them to plead guilty so that at least they could avoid going to the penitentiary for a minimum of fourteen (14) years for murder.” The trial court in the order dismissing the motion without an evidentiary hearing stated that the motion taken in the light most favorable to the defendant “fails to state a sufficient legal basis which even, if substantiated by competent evidence, would not support the granting of their motion.” I cannot agree that the offer of leniency to a third party as a matter of law may never avoid a guilty plea. As I perceive the rule, a defendant who is offered a truthful and understanding choice to trade a plea for a concession not to prosecute someone else has the opportunity to make that choice, but this may involve factual questions which could require an evidentiary hearing. See ALI Model Code of PreArraignment Procedure, Commentary to §350.3, at 315-16 (1975), cited in Bordenkircher v. Hayes, 434 U.S. 357, 54 L. Ed. 2d 604, 611 n. 8, 98 S. Ct. 663, 660 n. 8 (1978). See also Kent v. United States, 272 F.2d 795, 798 (1st Cir. 1959); Cortez v. United States, 337 F.2d 699, 702 (9th Cir. 1964); Crow v. United States, 397 F.2d 284, 286 (10th Cir. 1968); People v. James, 52 Mich. App. 422, 217 N.W.2d 408, 410 (1974); People v. Duran, 179 Colo. 129, 498 P.2d 937, 939 (1972); Combs v. Turner, 25 Utah 2d 397, 483 P.2d. 437, 438 (1971). I agree, however, that the court ruled correctly because of the failure of the defendants to allege sufficient facts to avoid their plea.